DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is responsive to Applicant’s amendment filed on February 21, 2022.
Claims 1  - 16 are pending.
Claim 5 is currently amended.  
Claims 1  - 16 are rejected. This rejection is NON-FINAL.

Response to Amendment 
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the rejections presented in this Office Action.
New rejections are presented in this Office Action based on Applicant's amendment/remarks. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 16 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Maggioree (US Pub. 2020/0142388).

Regarding claim 1, Maggiore teaches:
a computer apparatus to generate a quality control, QC, record to document line clearance of a pharmaceutical production line for manufacturing another batch of pharmaceutical product by populating a line clearance protocol, the computer apparatus (Abstract; see also para [0013]: “biotechnical and/or pharmaceutical”) comprising: 
a process data structure defining a sequence of operator actions (para [0062]; see also [0011]: “protocol defining a sequence of steps for operation of the equipment unit by a user”) ;
 a line clearance protocol comprising a plurality of content items and associated fields, wherein the fields are to be populated as an operator progresses through the operator actions (para [0062])
 a mapping data structure that links operator actions to line clearance protocol content items and associated fields (para [0081]); 
a control module (Fig 1; para [0013]: remote computer system) to: 
establish a data communication connection to an augmented reality, AR, headset worn by an operator responsible for performing the line clearance (paras [0017] & [0013]: “cooperate”]); 
transmit overlay image data to the connected AR headset, the overlay image data presenting ones of the content items and associated fields to the operator in a way that follows the operator's progression through the operator actions as determined with reference to the mapping data structure and that is responsive to the operator populating the line clearance protocol fields (para [0062]: ”store . . . protocols . . . [e]ach protocol . . . include a set of instructions for input into this equipment unit”);  
receive user interface commands from the connected AR headset (para [0069]: “capture pathways”); 
populate fields of the line clearance protocol, as presented to the operator in the overlay image data, responsive to receipt of the user interface commands (para [0087]); 
perform a QC check of the line clearance based on an automated analysis of what has been entered in the fields of the QC record, wherein the QC check compares the field entries with what is permitted in those field entries according to a specification that forms part of the line clearance protocol (Fig 5, paras [0104] – [0105]); and 
output a QC check outcome selected from the following:  the results indicate that the line clearance meets specification (Fig 5, paras [0104] – [0105]: “deviation”; see also paras [0106] – [0107]: “threshold”);  
the results indicate that the line clearance does not meet specification (Fig 5, paras [0104] – [0105]: “deviation”; see also paras [0106] – [0107]: “threshold”); and  
optionally also the results indicate that the line clearance may not meet specification (Fig 5, paras [0104] – [0105]: “deviation”; see also paras [0106] – [0107]: “threshold”);
transmit the QC record to a workstation for review by a supervisor (para [0088]; see also paras [0095] – [0096], & [0099]); and 
receive a line clearance decision from the workstation and enter it in a corresponding field of the QC record (para [0101]); 

Maggiore specifically teaches (underline and red boxes are added by the examiner for emphasis): 


[0062] For example, the remote computer system can store a set of virtual-assist protocols in a
database. Each protocol: can be associated with a particular equipment unit or a particular type or
class of equipment unit on the site; can include a set of instructions for input into this equipment unit,
such as in the form of textual and graphical augmented reality overlays spatially referenced to input
regions on the equipment unit; and can include a set of instructions for data capture from this
equipment unit, such as in the form of textual and graphical augmented reality overlays spatially
referenced to data output regions of the equipment unit. When a protocol is loaded into a mobile
device while the mobile device is present near a corresponding equipment unit, the mobile device can
render—in the augmented reality environment—a sequence of instructions for input into and data
capture from the equipment unit, wherein these instructions are spatially aligned to reference features
on the equipment unit in the field of view of an operator and corresponding to a sequence of steps in
the protocol, in order to provide real-time, strategic guidance to the operator while testing or operating
the equipment unit, thereby reducing opportunity for operator error, increasing operator efficiency, and
reducing need for a second operator to oversee the operator while executing this protocol.

[0081] Alternatively, the protocol can specify registration of a particular instruction to a particular
feature on the equipment unit. During execution of the protocol, the mobile device can thus: select a
next instruction within the protocol; scan an image recorded by the optical sensor(s) for a feature
linked to this next instruction; extract a pose of the optical sensor relative to this feature (or vice versa)
from the image; and locate the instruction in a next augmented reality frame based on the pose of the
optical sensor relative to this feature and a known offset from the optical sensor to the heads-up
display.


    PNG
    media_image1.png
    843
    731
    media_image1.png
    Greyscale

 [0013] Generally, the method S100 is described below as executed by a mobile device and a
computer system to serve protocols for testing and operating biotechnical and/or pharmaceutical
production workspaces where the operator receives guidance and instructions for the performance of
a plurality of guided work instructions, tasks, and/or protocols related to the manufacturing of a
product, the assembly of a product, performing a checklist, and other step-by-step procedures. In this
embodiment the operator is using equipment (hereinafter “equipment units”), which may necessarily
be disconnected from local area networks and local wireless networks in order to limit opportunity for
remote hacking or exploitation of these equipment and which may therefore require manual input and
manual recordation of data during testing and operation. More specifically, the mobile device and the
remote computer system can cooperate to provide real-time guidance to an operator performing a test
or operational protocol at an equipment unit by automatically: tracking the position of the mobile device in space relative to the equipment unit; presenting a sequence of prompts related to the protocol within an augmented reality environment; highlighting—within the augmented reality environment—manual input regions and data capture regions on the equipment unit according to steps of the protocol;

 [0017] Generally, Blocks of the method S100 can be executed by a system including: a computer
system, such as a remote server or a computer network; and a local computing device, or connected
to an augmented reality headset. For example, the mobile device can include a heads-up display,
eyes-up display, head-mounted display, or smart glasses configured to render augmented reality
content for an operator wearing this mobile device. Alternatively, the mobile device can include a Wi-
Fi-enabled smartphone or tablet connected to a separate augmented reality device.

[0069] For example, once the mobile device accesses the equipment model and initiates the current
instance of the protocol, the mobile device can: detect a set of optical features in the field of view of
the optical sensor (e.g., by extracting 2D features from one image, by extracting 3D features from one
depth map, or by deriving 3D features from a sequence of 2D images recorded by the optical sensor);
and calculate a position of the mobile device relative to the equipment unit based on positions of this
set of optical features relative to a constellation of reference features represented in the equipment
model of the equipment unit. The mobile device can then serve augmented reality guidance—spatially
referenced to the equipment unit—for steps of the protocol. Additionally or alternatively, the mobile
device can selectively open steps of the protocol (e.g., instructions for input control values; capture
pathways for recording numerical, textual, audible, or image-based data from the equipment unit) only
after localizing the mobile device to locations within threshold distances of control inputs, displays, or
other references locations on the equipment unit associated with these steps.

[0087] In this variation, this step of protocol can additionally or alternatively specify manual recordation
of a value from the display, and the mobile device can: implement similar methods and techniques to
calculate the location of the display relative to the heads-up display; generate an augmented reality
frame containing a highlighted (e.g., a “green”) boundary that encompasses the display on the
equipment unit when the augmented reality frame is rendered on the heads-up display; populate the
augmented reality frame with an instruction to record a value from this display; and then render this
augmented reality frame on the heads-up display in (near) real-time in order to prompt the operator to
manually record data from the display. The mobile device can repeat this process until the operator
manually confirms that this step has been completed or until the mobile device automatically
determines that this step is complete.

    PNG
    media_image2.png
    784
    606
    media_image2.png
    Greyscale

[0104] In one variation shown in FIGS. 4 and 5, the remote computer system: compares the protocol
record for this instance of the protocol with protocol records from previous instances of the protocol to
identify deviations between the current and previous instances of the protocol in Block S150; and then
selectively surfaces these deviations to the reviewer for verification in Block S152, such as by
selectively replaying segments of the protocol record spanning such deviations. In particular, the
remote computer system can detect deviations between the current and past instances of the protocol
in various domains, such as: values of data captured; locations of the mobile device in the space or
relative to the equipment unit when data was captured; start times of steps in the protocol; duration of
steps in the protocol; order of locations occupied in the space or relative to the equipment unit;
proximity to reference locations in the space or on the equipment unit linked to steps in the protocol;
spatial variance within steps in the process; and/or temporal variance within steps in the process; etc.
Thus, when the remote computer system identifies a deviation between the current and previous
instances of the protocol based on comparisons of protocol records for these protocol instances, the
remote computer system can: selectively notify the reviewer of this deviation; and interface with the
reviewer portal to replay a segment of the protocol record for the current instance of the protocol that
spans the step containing this deviation.

[0105] In one implementation, the remote computer system: aggregates protocol records for past
instances of the protocol performed at the same equipment unit and/or at similar equipment units in
the same space, in the same building, on the same site, or at other sites affiliated with the same entity;
retrieves errors flags or verification confirmation for each of these past instances of the protocol;
generates one vector per protocol record representing time, location, and data metrics from this
protocol record; and labels each vector with its error flags or verification confirmation. The remote
computer system then implements regression, clustering, deep learning, and/or artificial intelligence
techniques to group like vectors and derive correlations between time, location, and data metrics and
error and verification outcomes for these past instances of the protocol. Upon receipt of the protocol
record for the new instance of the protocol completed by the user, the remote computer system can:
generate a similar vector for this new instance of the protocol and predict errors in this new instance of
the protocol based on correlations learned from the previous instances of the protocol. For example,
the remote computer system can: implement clustering techniques to identify a cluster of vectors—
representing previous instances of the protocol—nearest the new vector representing the new
instance of the protocol; and transfer error labels from this cluster of vectors to the new vector. The
remote computer system can then: isolate a set of segments of the protocol record that (likely) depict
these errors; serve a notification to the reviewer to review this protocol record; and serve or stream
this set of segments of the protocol record to the reviewer protocol for local replay for the reviewer.


[0088] A step in the protocol can also specify recordation of video (or a still image) during performance
of this step. Accordingly, the mobile device can: automatically record a video (or a still image) during
execution of this step by the operator and append a report for this instance of the protocol with this
video (or still image). A second remote operator or administrator can access this video in real-time in
order to manually verify that this step was performed properly. Alternatively, the second operator portal or administrator can review this video hours, days, or weeks following conclusion of the protocol in order to verify this step of the protocol.

[0101] Furthermore, throughout playback of the protocol record, the reviewer portal can record error
flags entered by the reviewer, generate timestamped error events synchronized to locations, step
events, and data capture events in the protocol record; and write these error events to the protocol
record accordingly.


Regarding claim 2, Maggiore teaches all the limitations of claim 1. 
Maggiore further teaches wherein the control module is further to: 
record at least a subset of scene image data received from the connected AR headset during the line clearance by the operator (Maggiore: para [0013]).

Regarding claim 3, Maggiore teaches all the limitations of claim 2. 
Maggiore further teaches wherein:
        the recorded scene image data comprises at least one of a video clip and a stills image (Maggiore: para [0088]).

Regarding claim 4, Maggiore teaches all the limitations of claim 1. 
Maggiore further teaches wherein the control module is further to: 
          receive scene image data from the connected AR headset of an image captured by the AR headset of an area that has been cleansed by an operator action (Maggiore: para [0062]);
        perform an automated check of the operator action by image processing the captured image to determine whether it is consistent with the cleaning having been successful (Maggiore: Fig 5, paras [0104] – [0105]: “deviation”; see also paras [0106] – [0107]: “threshold”); and 
        transmit overlay image data to the AR headset to provide the operator with a visual indication of success/failure of the operator action as determined by the image processing (Maggiore: para [0087]).

Regarding claim 5, Maggiore teaches all the limitations of claim 4. 
Maggiore further teaches wherein the control module is further to:   
  wherein, upon failure of the operator action of a cleansed area as determined by the image processing (Maggiore: Fig 5, paras [0104] – [0105]),     
   transmit data to the connected AR headset to prompt the operator to re-perform the operator action associated with cleaning that area (Maggiore: Fig 5, paras [0104] – [0105]).

Regarding claim 6, Maggiore teaches all the limitations of claim 1. 
Maggiore teach wherein the control module is further to: 
   transmit at least some of the recorded scene image data to the workstation for review by the supervisor (para [0101]).

Regarding claim 7, Maggiore teaches all the limitations of claim 1. 
Maggiore further teaches wherein the control module is further to: 
       modify the overlay image data so that the content items and/or associated fields are rendered having regard to a criticality grading of the operator actions (Maggiore: Fig 5, paras [0104] – [0105]).

Regarding claim 8, Maggiore teaches all the limitations of claim 7. 
Maggiore further teaches wherein the control module is further to: 
store a plurality of operator profiles relating to at least one of: operator skill and operator track-record of individual persons, and wherein the criticality grading takes account of an operator profile selected for the operator carrying out the operator actions (Maggiore: Fig 5, paras [0104] – [0105] & para [0065]).


Regarding claim 9, Maggiore teaches all the limitations of claim 7. 
Maggiore further teaches wherein:
the content items include text content and the overlay image data is modified by adding visually perceptible markings to distinguish between different portions of the text content having regard to said criticality grading (Maggiore: Fig 5, paras [0104] – [0105] & para [0065]).


Regarding claim 10, Maggiore teaches all the limitations of claim 1. 
Maggiore further teaches wherein the control module is further to:
establish a live audio communication channel between the supervisor workstation and the operator's AR headset to permit the supervisor to speak with the operator (para [0099]); and 
establish a live video communication channel for transmitting live video feed from the AR headset to the supervisor workstation, thus enabling the supervisor to view a live video feed from a forward-facing camera of the AR headset while speaking with the operator ( para [0087]).

Regarding claim 11, Maggiore teaches all the limitations of claim 1. 
Maggiore teaches wherein:
the process data structure includes a definition of a group of the operator actions relating to dis-assembly, cleaning and re- assembly of a piece of production equipment used in the manufacturing, including cleaning and/or replacing of individual parts of the piece of production equipment (para [0013]).

Regarding claim 12, Maggiore teaches all the limitations of claim 11. 
Maggiore teaches wherein the control module is further to: 
receive scene image data from the connected AR headset of at least one image captured by the AR headset (para [0069]); 
process the received scene image data to perform part identification of any parts found in the scene image data by reading a machine-readable code attached to any such part ( para [0025]); and 
in response thereto transmit data to the connected AR headset providing feedback information extracted through each code (para [0025).

Regarding claim 13, Maggiore teaches all the limitations of claim 11. 
Maggiore teaches wherein the control module is further to:
receive scene image data from the connected AR headset of at least one image captured by the AR headset (para [0069]); 
process the received scene image data to identify any parts found in the scene and to identify where those parts would be correctly positioned in an assembled state ( [0025] – [0027]), and 
in response thereto;
 transmit data to the connected AR headset conveying at least one of: an indication of where the part should be positioned in case of a detached part ([0025] – [0027]); and
 an indication of correctness of positioning in case of an attached part ([0025] – [0027]; see also paras [0104] – [0105]:).

Regarding claim 14, Maggiore teaches all the limitations of claim 11. 
Maggiore teaches wherein on completion of the group of the operator actions relating to dis-assembly, cleaning and re-assembly of the piece of production equipment, the control module is further to:
 receive scene image data from the connected AR headset of at least one image captured by the AR headset (para [0069]); 
process the received scene image data to perform a holistic verification of correct re- assembly of the piece of production equipment (Fig 5, paras [0104] – [0105] & para [0065]); and 
responsive thereto transmit data to the connected AR headset conveying an indication of correctness of the re-assembly (Fig 5, paras [0104] – [0105] & para [0065]]).

Regarding claims 15 – 16, Maggiore teaches a computer apparatus to generate a quality control. Therefore, Maggiore teaches the computer-implemented process and computer program product. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Maggiore (US Pub. 2019/0316912): using AR to verify procedures on equipment within a facility.
Stracquatanio (US Pub. 2020/0167712): using AR to document procedures on equipment. 
Maggiore (US Pub. 2021/0407210): using AR to verify procedures on equipment within a facility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        06/01/2022



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115